Citation Nr: 0801932	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-03 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in August 2007.  
A transcript of the hearing is associated with the claims 
file.

The Board notes that the veteran was provided a Statement of 
the Case on the issue of entitlement to service connection 
for tinnitus in July 2006.  In the cover letter sent with the 
Statement of the Case, he was informed of the requirement 
that he submit a Substantive Appeal within one year of the 
March 2006 letter informing him of the February 2006 rating 
decision denying service connection for tinnitus.  This 
matter was not thereafter addressed in any written 
communication from the veteran or his representative.  In 
addition, at the conference held prior to the Travel Board 
hearing, neither the veteran nor his representative claimed 
that a timely Substantive Appeal had been submitted on this 
issue.  The Board will limit its consideration accordingly.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in December 2007.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDING OF FACT

The veteran's hearing is no worse than Level IV in the right 
ear and Level III in the left ear.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased initial disability rating 
for his service-connected bilateral hearing loss.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession and notice concerning the effective-date element 
of the claim, by letter mailed in April 2006.  Although this 
letter did not specifically inform him that he should submit 
any pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and request him to 
submit such evidence or to provide the information and any 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession. 

Although the April 2006 letter was mailed after the initial 
adjudication of the claim, the Board is of the opinion that 
there is no prejudice to the veteran n proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
receipt of all pertinent evidence, the RO readjudicated the 
veteran's claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the RO would 
have been different had complete VCAA notice been provided at 
an earlier time.  Moreover, as explained below, the Board has 
determined that a higher initial rating is not warranted for 
the veteran's hearing loss disability.  Consequently, no 
effective date will be assigned, so any failure to provide 
timely notice with respect to that element of the claim was 
no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and pertinent medical records 
have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  The veteran was asked at the 
August 2007 hearing whether he believed his hearing loss had 
worsened since the February 2006 VA evaluation; he indicated 
that it had not, and that he did not want the case to be 
remanded for another examination.  The Board finds that 
another examination is not necessary in this case.  The 
results of audiometric assessments conducted throughout the 
period on appeal are generally consistent with one another.  
Although a recent private report contains lower measurements 
for speech discrimination, than the VA reports, there is no 
indication from the private report that it was conducted 
under standards and guidelines established for such 
evaluations by VA regulations.  The VA evaluations were all 
conducted in accordance with appropriate standards.  The 
Board accordingly finds that the evidence of record is 
adequate to reach a decision on the claim.

In sum, the Board is satisfied any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).


Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)  When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 
(2007).

Analysis

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of impairment is not consistent with 
that enumerated for a rating higher than 10 percent.  

On VA audiological evaluation in May 2003, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000 Average
Right		45	45	45	45	45
Left		40	45	45	50	45

Speech discrimination was measured at 92 percent for the 
right ear and 96 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level I in the right ear and level I in the 
left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of 
the levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 produces a noncompensable rating.  

On VA audiological evaluation in February 2005, puretone 
thresholds for the four frequencies used for VA evaluation 
were as follows:

Hertz (Hz)	1000	2000	3000	4000 Average
Right		50	50	55	55	53
Left		45	50	45	55	49

Speech discrimination was measured at 80 percent for the 
right ear and 80 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level IV in the right ear and level III in the 
left ear.  Application of the levels of hearing impairment in 
each ear to Table VII at 38 C.F.R. § 4.85 produces a 10 
percent rating.  

On VA audiological evaluation in May 2005, puretone 
thresholds for the four frequencies used for VA evaluation 
were as follows:

Hertz (Hz)	1000	2000	3000	4000 Average
Right		50	55	55	55	53.75
Left		45	55	55	55	52.5

Speech discrimination was measured at 92 percent for the 
right ear and 92 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level I in the right ear and level I in the 
left ear.  Application of the levels of hearing impairment in 
each ear to Table VII at 38 C.F.R. § 4.85 produces a 
noncompensable rating.  

On VA audiological evaluation in February 2006, puretone 
thresholds for the four frequencies used for VA evaluation 
were as follows:

Hertz (Hz)	1000	2000	3000	4000 Average
Right		50	55	55	55	53.75
Left		50	55	50	55	52.5

Speech discrimination was measured at 80 percent for the 
right ear and 86 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level IV in the right ear and level II in the 
left ear.  Application of the levels of hearing impairment in 
each ear to Table VII at 38 C.F.R. § 4.85 produces a 
noncompensable rating.  

In sum, the veteran's hearing is not shown by audiometric 
testing to be worse than level IV in the right ear and level 
III in the left ear.  The criteria for a 20 percent or higher 
rating are therefore not met.

Private audiology reports submitted by the veteran cannot be 
used for VA rating purposes for two reasons.  First, they do 
not include puretone threshold readings at 3000 Hertz.  VA 
regulations specifically provide that the puretone threshold 
average used for evaluating hearing loss is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (d).  No alternative 
method for calculating the average is provided.

Second, the private examiner did not state whether the speech 
audiometry readings provided in the reports are consistent 
with Maryland CNC.  The Board does not presume that they are 
consistent with this standard, as the private examination 
results appear to be significantly different than the results 
of multiple VA examinations.  VA regulations provide that an 
examination for hearing impairment for VA purposes must 
include a controlled speech discrimination test (Maryland 
CNC).  38 C.F.R. § 4.85 (a).  No alternative method for 
speech discrimination is provided.  Hearing impairment can be 
calculated without reference to speech discrimination when 
the examiner certifies that use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  Here, there 
is no such certification, and the private examiner's 
inclusion of speech discrimination results would indicate 
that he found no such difficulties.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment; 
however, they do not apply in the veteran's case.  
Specifically, each of the four specified frequencies is not 
55 dB or more; and the puretone threshold is not 30 dB or 
less at 1000 Hz, nor is it 70 dB or more at 2000 Hz.  

The Board has considered the veteran's contentions that he 
experiences great difficulty in discerning voices, especially 
in crowded or noisy environments.  However, the Board is 
bound by the provisions of the rating schedule and VA 
regulations in assigning a disability rating.  The rating 
schedule for hearing loss is quite specific in the type of 
testing that must be conducted and the ranges of test results 
that correspond with a particular rating.  None of the 
testing that was conducted in accordance with VA regulations 
demonstrates the degree of impairment contemplated for a 
rating higher than 10 percent.  

The Board acknowledges that the veteran's private examiner 
described the veteran's hearing loss as severe sloping to 
profound.  However, use of terminology such as "severe" or 
"profound" by VA examiners and others, although evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  
Indeed, the rating criteria provide no indication that 
"severe" or "profound" impairment corresponds to a 20 percent 
rating or to any particular rating.  The Board notes that the 
rating criteria under Diagnostic Code 6100 provide specific 
measurements and ranges and do not incorporate estimations as 
to overall level of severity.  In light of the unambiguous 
measurements provided in multiple and recent test results, 
the private examiner's description of the level of impairment 
of the veteran's hearing loss as "severe" or "profound," 
offered as it was without reference to the framework of the 
rating criteria, is not persuasive evidence.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) [the Board's consideration 
of factors which are wholly outside the rating criteria 
provided by the regulations is error as a matter of law].

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating higher than 10 percent.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

In conclusion, a preponderance of the evidence is against the 
claim of entitlement to a disability rating higher than 10 
percent for the veteran's bilateral hearing loss..  In so 
concluding, the Board acknowledges the obvious sincerity of 
the veteran in pursuing a higher rating.  The Board, however, 
is obligated to decide cases based on the evidence before it 
rather than on such factors.  Based on the evidence of 
record, a higher rating is not in order.


ORDER

Entitlement to a disability rating higher than 10 percent for 
bilateral hearing loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


